DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021, has been entered.

In the response filed April 2, 2021, the Applicant amended claims 1, 6, and 8.  Claims 1-8 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-8 under 35 U.S.C. 103  have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman (US Patent No. 9,293,042 B1) in view of Schirmer et al. (US Pub. No. 2011/0106430 A1), hereinafter Schirmer.
Regarding claim 1, Wasserman discloses an advertisement control apparatus comprising a controller configured to execute: displaying advertisement information on a display apparatus installed with a display surface directed to a road (Col. 25: Lines 64-67, electronic roadside display; Col. 26: Lines 11-15, digital content displayed); 
acquiring action information that exhibits an action performed by a crew of a vehicle traveling on the road, the action information indicating at least one of (ii) a vehicle speed of the vehicle (Col. 12: Lines 41-45, intended destination determined using driving data; Col. 13: Lines 19-20, driving data (e.g., driving speeds, anticipated driving routes and destinations));
determining whether the vehicle is traveling to a location indicated by the advertisement information based on the action information (Col. 27: Lines 8-15, an affirmative response is 
displaying guidance information of the location indicated by the advertisement information on the display apparatus or any display apparatus different from the display apparatus upon determining that the vehicle is traveling to the location indicated by the advertisement information (Col. 28: Lines 14-18, follow-up content or directions to an intended destination is provided to a target device).
Wasserman does not explicitly disclose acquiring action information that exhibits an action performed by a crew of a vehicle traveling on the road, the action information indicating at least one of (i) a direction indicated by a direction indicator of the vehicle, and (iii) a lane on which the vehicle travels.  Schirmer teaches acquiring action information that exhibits an action performed by a crew of a vehicle traveling on the road, the action information indicating at least one of (i) a direction indicated by a direction indicator of the vehicle, (ii) a vehicle speed of the vehicle, and (iii) a lane on which the vehicle travels (Par. [0030], parameter relating to the operation state of the vehicle includes a position of a driving direction indicator control, a vehicle speed, etc.; Par. [0032], positional deviation of correct lane, “lane on which the vehicle travels”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic display systems of Wasserman to include the action acquisition abilities of Schirmer as a need exists to increase the accuracy of detecting a driver’s actions (Schirmer, Par. [0034]).  Acquiring a driver’s actions through (i) a direction indicated by a direction indicator of the vehicle, (ii) a vehicle speed of the vehicle, and (iii) a lane 
Regarding claim 2, Wasserman discloses wherein the action information indicates a voice of the crew (Col. 27: Lines 3-8, response is provided by spoken voice input from the driver or passenger).
Regarding claim 4, Wasserman discloses wherein: a display area is defined for every piece of the guidance information (Col. 27: Line 61 – Col. 28: Line 5, display devices determined for the route traveled by vehicle, positioned a mile apart), and the controller allows the guidance information to be displayed on the display apparatus existing in the display area of the guidance information (Col. 28: Lines 1-5, displays along vehicle’s intended route are selected to display follow-up content).
Regarding claim 5, Wasserman discloses wherein: a plurality of the display areas of the guidance information that are different from each other on a route from the display area of the advertisement information to the location indicated by the advertisement information (Col. 27: 
when the controller acquires position information of the vehicle as the action information, and the controller determines that the vehicle arrives at the display area, then the guidance information, which is set for the display area, is displayed on the display apparatus for which the display area is designated as a display target (Col. 28: Lines 1-5, displays along vehicle’s intended route are selected to display follow-up content).
Regarding claim 6, Wasserman discloses an advertisement system comprising (i) an advertisement control apparatus that displays advertisement information on a display apparatus installed with a display surface directed to a road (Col. 25: Lines 64-67, electronic roadside display; Col. 26: Lines 11-15, digital content displayed), and (ii) a terminal that is provided in a vehicle traveling on the road (Col 4: Lines 29-33), the terminal including a controller configured to execute: 
transmitting the action information to the advertisement control apparatus (Col. 27: 8-15, driver’s response is determined by the route taken by the driver), and the advertisement control apparatus including a controller configured to execute: displaying the advertisement information on the display apparatus (Col. 26: Lines 11-15, digital content displayed); acquisition of the action information from the terminal (Col. 27: 8-15, driver’s response is determined by the route taken by the driver); 
acquiring the action information from the terminal; determining whether the vehicle is traveling to a location indicated by the advertisement information based on the action information (Col. 27: 8-15, an affirmative response is determined if the driver follows a route 
displaying guidance information of the location indicated by the advertisement information on the display apparatus or any display apparatus different from the display apparatus upon determining that the vehicle is traveling to the location indicated by the advertisement information (Col. 28: Lines 14-18, follow-up content or directions to an intended destination is provided to a target device).
Wasserman does not explicitly disclose acquiring action information that exhibits an action performed by a crew of a vehicle traveling on the road, the action information indicating at least one of (i) a direction indicated by a direction indicator of the vehicle, and (iii) a lane on which the vehicle travels.  Schirmer teaches acquiring action information that exhibits an action performed by a crew of a vehicle traveling on the road, the action information indicating at least one of (i) a direction indicated by a direction indicator of the vehicle, (ii) a vehicle speed of the vehicle, and (iii) a lane on which the vehicle travels (Par. [0030], parameter relating to the operation state of the vehicle includes a position of a driving direction indicator control, a vehicle speed, etc.; Par. [0032], positional deviation of correct lane, “lane on which the vehicle travels”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic display systems of Wasserman to include the action acquisition abilities of Schirmer as a need exists to increase the accuracy of detecting a driver’s actions (Schirmer, Par. [0034]).  Acquiring a driver’s actions through (i) a direction indicated by a direction indicator of the vehicle, (ii) a vehicle speed of the vehicle, and (iii) a lane on which the vehicle travels would enable an electronic display system to increase the accuracy of determining a driver’s actions.  In addition, Wasserman discloses acquiring action information 
Regarding claim 7, Wasserman discloses wherein: the terminal includes a display device (Col 4: Lines 29-33); and the controller of the advertisement control apparatus transmits the guidance information to the terminal, and the guidance information is displayed on the display device of the terminal (Col. 28: Lines 14-22).
Regarding claim 8, Wasserman discloses an advertisement control method for allowing a controller to execute: displaying advertisement information on a display apparatus installed with a display surface directed to a road (Col. 25: Lines 64-67, electronic roadside display; Col. 26: Lines 11-15, digital content displayed); 
determining whether the vehicle is traveling to a location indicated by the advertisement information based on the action information (Col. 27: 8-15, an affirmative response is determined if the driver follows a route suggested by the digital content, “judge whether or not the vehicle is bound for a place indicated by the advertisement”); and 
displaying guidance information of the location indicated by the advertisement information on the display apparatus or any display apparatus different from the display 
Wasserman does not explicitly disclose acquiring action information that exhibits an action performed by a crew of a vehicle traveling on the road, the action information indicating at least one of (i) a direction indicated by a direction indicator of the vehicle, and (iii) a lane on which the vehicle travels.  Schirmer teaches acquiring action information that exhibits an action performed by a crew of a vehicle traveling on the road, the action information indicating at least one of (i) a direction indicated by a direction indicator of the vehicle, (ii) a vehicle speed of the vehicle, and (iii) a lane on which the vehicle travels (Par. [0030], parameter relating to the operation state of the vehicle includes a position of a driving direction indicator control, a vehicle speed, etc.; Par. [0032], positional deviation of correct lane, “lane on which the vehicle travels”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic display systems of Wasserman to include the action acquisition abilities of Schirmer as a need exists to increase the accuracy of detecting a driver’s actions (Schirmer, Par. [0034]).  Acquiring a driver’s actions through (i) a direction indicated by a direction indicator of the vehicle, (ii) a vehicle speed of the vehicle, and (iii) a lane on which the vehicle travels would enable an electronic display system to increase the accuracy of determining a driver’s actions.  In addition, Wasserman discloses acquiring action information that exhibits an action performed by a crew of a vehicle traveling on the road.  Schirmer shows that acquiring specific action information that exhibits an action performed by a crew of a vehicle traveling on the road was known in the prior art at the time of invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wasserman (US Patent No. 9,293,042 B1) in view of Schirmer (US Pub. No. 2011/0106430 A1) and Abuelsaad et al. (US Pub. No. 2015/0363830 A1), hereinafter Abuelsaad.
Regarding claim 3, Wasserman discloses wherein when the controller acquires the direction indicated by the direction indicator of the vehicle as the action information (Col. 27: 8-15, driver’s response is determined by the route taken by the driver), and the guidance information is displayed to indicate a route from a position of the vehicle to the location indicated by the advertisement information (Col. 28: Lines 14-18, follow-up content or directions to an intended destination is provided to a target device).
Wasserman does not explicitly disclose the direction indicated by the direction indicator is coincident with a direction directed from the vehicle to the location indicated by the advertisement information, the controller determines that the vehicle is traveling to the location indicated by the advertisement information.  Abuelsaad teaches the direction indicated by the direction indicator is coincident with a direction directed from the vehicle to the location indicated by the advertisement information, the controller determines that the vehicle is traveling to the location indicated by the advertisement information (Par. [0036], turn signal activation is used to predict direction of the vehicle), and the direction indicated by the direction indicator is coincident with a direction directed from the vehicle to an establishment (Par. [0049], direction 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621